PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/046,952
Filing Date: 26 Jul 2018
Appellant(s): Lee et al.



__________________
Brennen P. Baylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 01/28/2021 from which the appeal is taken have been modified by the advisory action dated 05/20/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Obviousness type double patenting rejection over the claims of US 10,300,025 B2 and application 15/660,924 were withdrawn in the advisory action mailed 05/20/2021.

(2) Response to Argument
A) Appellant argues that the examiner has not explained why it would have been obvious to select the claimed species from the genus claimed in the ‘466 patent (US 9,993,466 B2) because claim 4 of the ‘466 patent (US 9,993,466 B2) does not say that the membrane composition is different from the drug composition carrier, that issued claim 4 fails to exclude hydrophilic solvent from the drug carrier composition.   
On page 5, starting with “Appellant submits” and ending with “rejection should be reversed,” Appellant appears to argue that the rejection is improper because the appealed claims are directed to species or sub-genus while the issued claims are directed to genus, and that in such a case, the examiner should explain why it would have been obvious to select the claimed species or sub-genus from the genus of the conflicting patent; that the membrane treatment 
The examiner disagrees.  
The solvent composition in the pores of the microporous membrane in claim 4 is comprised of one or more triethyl citrate, sorbitan monolaurate and lauryl lactate.   Triethyl citrate, sorbitan monolaurate and lauryl lactate are the solvent components recited in last line of appealed claim 1.   Therefore, claim 4 does not teach the presence of hydrophilic solvent.   While triethyl citrate, sorbitan monolaurate and lauryl lactate are present in the drug carrier composition of appealed claim 1, the drug carrier composition in appealed claim 1 also contains hydrophilic solvent.
Looking at the Table below and the issued claims, it can be clearly seen that the issued claims are not directed to genus components of appealed species.   Rather, 
The issued claims are not silent with respect to microporous because issued claim 2 teaches intermediate layer, issued claim 3 defines the intermediate layer as microporous membrane having plurality of pores. 
Therefore, as can be seen in the Table below, modification of the issued claims is not required to arrive at claim 1 as issued claims 1-6 teaches the composition in appealed claim 1; the composition in the microporous membrane as recited in issued claim 4 is the same composition that is required for the membrane treatment composition in appealed claim 1, and the composition taught in issued claim 4 does not contain hydrophilic solvent, while the drug carrier composition contains glycerin (issued claim 1), which is a polyol and hydrophilic solvent.
Therefore, the drug carrier composition and the microporous membrane composition are different.    

Appealed 
‘466 patent (US 9,993,466 B2)
Species or Genus
Skin contact adhesive
Claim 1 --- comprises acrylic acid/vinyl acetate copolymer, nonionic surfactant, long chain aliphatic alcohol and citric acid ester; the nonionic surfactant, long chain aliphatic alcohol 

Issued skin contact adhesive same as in appealed claim 1; sorbitan monolaurate in issued claim 6 is a nonionic surfactant and hence is a species of non-ionic surfactant; triethyl citrate 

Claim 1
Claim 1
Same ---
Microporous membrane
Claim 1
Intermediate layer in claim 2, defined in claim 3 as microporous membrane having plurality of pores
Thus issued claims 2 and 3 describe microporous membrane having plurality of pores, which is the same as the microporous membrane of appealed claim 1. There is no impermissible hindsight as the disclosure of the reference patent or appellant’s disclosure is not consulted.
Membrane treatment composition
Different from drug carrier composition, comprises sorbitan monolaurate, lauryl lactate and triethyl citrate, and does not contain hydrophilic solvent (claim 1).
Composition in the microporous membrane comprises one or more of triethyl citrate, sorbitan monolaurate and lauryl lactate (claim 1). This is same as the solvent of the membrane treatment composition of appealed claim 1.   There is no hydrophilic solvent in the membrane composition of issued claim 4.   More is greater than one.
The membrane treatment composition of the appealed claim 1 is the same as the composition in the microporous membrane of the issued claim 4.  

Solvent composition in drug carrier composition comprises nonionic surfactant, long chain aliphatic alcohol, citric acid ester and hydrophilic solvent (claim 1).
Solvent composition in the drug reservoir (claim 1) comprises glycerin (an hydrophilic solvent and specific polyol), one or more lauryl lactate, sorbitan monolaurate and triethyl citrate (claim 1).   The more is greater than one.    
Thus, the solvent in the drug reservoir composition or the drug carrier composition is different from the composition in the microporous membrane.   Reference to either appellant’s disclosure or disclosure of the reference patent is not necessary. 



B) On page 6, appellant argues that the examiner did not accord proper patentable weight to the limitation that the membrane treatment composition is different from the drug carrier composition and that the membrane treatment composition excludes hydrophilic solvent.
The examiner disagrees.
Appellant is aware that issued claim 1 teaches transdermal delivery system that comprises a drug reservoir, the drug reservoir comprises solvent composition that comprises glycerin and one or more of lauryl lactate, sorbitan monolaurate and triethyl citrate.   The solvent composition is the same as drug carrier composition.   Glycerin is a polyol and hydrophilic solvent.   Appellant is also aware that issued claim 2 teaches that the composition in issued claim 1 further comprises intermediate layer, which is defined by issued claim 3 as a microporous membrane having plurality of pores and which meets the limitation of microporous membrane of appealed claim 1; and issued claim 4 teaches that the composition of the microporous membrane comprises one or more of triethyl citrate, sorbitan monolaurate and lauryl lactate.   This composition does not include hydrophilic solvent, is the same composition as the composition of the membrane treatment composition of appealed claim 1 because one or more of triethyl citrate, sorbitan monolaurate and lauryl lactate is present, and is different from the drug carrier composition because it does not contain glycerin, a polyol.   Therefore, the examiner did not ignore any limitation.   The examiner accorded patentable weight to the limitation of excluding hydrophilic solvent in the 
C) On pages 7-10, Appellant argues that the deficiencies of the ‘466 patent (US 9,993,466 B2) claims have been improperly supplemented by the ‘466 patent (US 9,993,466 B2) disclosure; and specifically, Appellant is drawing attention to paragraph 12 of the final office action mailed 01/28/2021 alleging that the examiner improperly relied upon the disclosure of the issued patent to teach exclusion of hydrophilic solvent in the microporous membrane.   Appellant acknowledges that it is proper to consult the disclosure of conflicting patent such as the ‘466 patent (US 9,993,466 B2) to understand the meaning of terms in the patent claims when needed, but that the disclosure of ‘466 patent (US 9,993,466 B2) in this instant would lead one to a teaching that the microporous membrane is comprised of one or more of the solvents present in either or both of the drug reservoir and the contact adhesive, which would directly contradict the office’s interpretation of the ‘466 patent (US 9,993,466 B2) claims.   Appellant also argues that the examiner’s analysis disregards the fact that the appealed claims recite microporous membrane that comprises plurality of pores, excludes hydrophilic solvent and is different from the drug carrier composition.   Appellant also argues that the instant case is similar to Kaplan where the claims rejected by the office recited mixture of organic solvents while the reference patent claim 4 recited an organic solvent and dependent claims 10 and 11 respectively defined organic solvent as tetraglyme and sulfonate and that the office relied on the reference patent disclosure.
The examiner disagrees.
As described above in sections A ii)-A v), the issued claims of ‘466 patent (US 9,993,466 B2) teach the composition of claim 1.   The disclosure of ‘466 patent 
As for paragraph 12 of the office action mailed 01/28/2021, the examiner would like to draw Appellants attention that paragraph 12 was a response to applicant’s argument of 12/10/2020.   The response clearly stated that the composition for the microporous membrane recited in issued claim 4 does not contain hydrophilic solvent.   The rejection was not based on the disclosure of the ‘466 patent (US 9,993,466 B2) disclosure and this is supported by the description of the reference patent claims above.   The reference to the reference disclosure at column 13, lines 32-37, was the examiner’s attempt to understand applicant’s argument that the microporous membrane of the reference claims contains hydrophilic solvent.   That section was not relied upon for teaching exclusion of hydrophilic solvent in the composition of issued claim 4.   Issued claim 4 is clear, the composition which is one or more of the solvents listed does not list or recite hydrophilic solvent, whereas the drug carrier composition contains glycerin (issued claim 1), hydrophilic solvent.   The Kaplan case may be similar to the Appellant as it regards to either using the reference disclosure or to mixtures of organic solvents.   However, the issued claims of ‘466 patent (US 9,993,466 B2) teach the claimed composition.   The disclosure of the reference ‘466 patent (US 9,993,466 B2) was not relied upon to teach that the microporous composition taught by issued claim 4 does not contain hydrophilic solvent because claim 4 does not recite hydrophilic 
Therefore, the rejection of the appealed claims over the issued claims of ‘466 patent (US 9,993,466 B2) is proper.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BLESSING M FUBARA/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.